Detailed Action
This office action is a response to the amendments and remarks filed on 02/02/2022 in which claims 1, 4 – 7, 8, 11 – 14, 15, 18 - 20 are pending; Claim 2-3, 9-10, and 16-17 are cancelled; Claims 1,8, and 15 are amended.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/02/2022, 10/15/2021.

Applicant’s Remarks

Examiner withdraws the nonstatutory double patenting rejection in view of Applicant’s terminal disclaimer.

In the interview It was agreed that amendments to claim 1 appropriately clarifying claim 1 and incorporating aspects of claim 2 and 3 would overcome the current rejections under § 103 based on the art of record.

However, in reviewing the amended claims, Examiner finds that the amended claims do not preclude load balancing in general terms. There is no limitation that separates spraying from load balancing and under a broad and reasonable interpretation spraying can simply be transmitting packets in some fashion on a number of parallel paths. Further, in the specification in ¶[0052]  spraying is mentioned as similar to load balancing…  “An access node 17 sourcing a packet flow for a source server 12 may use any technique for spraying the packets across the available parallel data paths, such as available bandwidth, random, round-robin, hash-based or other mechanism that may be designed to maximize, for example, utilization of bandwidth or otherwise avoid congestion. In some example implementations, flow-based load balancing need not necessarily be utilized and more effective bandwidth utilization may be used by allowing packets of a given packet flow (five tuple) sourced by a server 12 to traverse different paths of switch fabric 14 between access nodes 17 coupled to the source and destinations servers.  

Malpani United States Patent Application 2005/0259632 who teaches in Fig. 4 and ¶[0030 -0031] of a device that load balances paths based on the number of bytes transmitted on each path. 


 Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 4- 5, 8, 11, 12, 15, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Balus United States Patent Application 20120176890 in view of Mayya United States Patent Application 20180234300 and in further view of Malpani United States Patent Application. 2005/0259632.
With regards to Claim 1, 8, and 15, Balus teaches of a system comprising a plurality of network devices, including a source network device and a destination network device; 	a switch fabric comprising a plurality of core switches; a destination access node coupled to the switch fabric and at least the destination network device; and a source access node coupled to the switch fabric and at least the source network device; ¶ [0025] As depicted in FIG. 1, exemplary communication system 100 of FIG. 1 includes an Ethernet-switched network 101 and a management system (MS) 130. The Ethernet-switched network 101 includes a first Ethernet switch (ES) 110.sub.1 and a second Ethernet switch (ES) 110.sub.2 (collectively, ESs 110).	

wherein the source access node is configured to: enable establishment of a logical tunnel over a plurality of data paths across the switch fabric between the source access node and the destination access node, ¶ [0009] In one embodiment, an apparatus includes a processor configured for receiving, at a first Ethernet switch, traffic intended for a second Ethernet switch, and propagating the traffic from the first Ethernet switch toward the second Ethernet switch. The first Ethernet switch is configured to support an Ethernet tunnel endpoint object having a plurality of Ethernet paths associated therewith, where each of the Ethernet paths is a path from the first Ethernet switch to the second Ethernet switch. The traffic is propagated from the first Ethernet switch toward the second Ethernet switch via at least a subset of the Ethernet paths from the first Ethernet switch to the second Ethernet switch.

spray a data flow of packets, received from the source network device, over the logical tunnel to the destination access node, wherein to spray the data flow of packets; ¶ [0044] In one embodiment, for example, the paths 122 of Ethernet tunnel 121 may be used to provide a loadsharing mode. In the loadsharing mode, each of the paths 122 of Ethernet tunnel 121 is active and, thus, may be used for propagating traffic between the ESs 110, thereby enabling more efficient use of network resources.

Balus teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Balus where the source access node directs each of the packets within the data flow to a least loaded data path. Mayya in the ¶ [0004] In one aspect, a computerized method useful for connecting to a multipath hub in a cluster includes the step of, with a gateway in a same network as the cluster, receiving, from a branch edge, a request to connect to a logical identifier (ID) of the multipath hub. The gateway recognizes a logical ID representing a cluster. The gateway determines a least-loaded edge in the cluster to be the multipath hub. The gateway returns a connectivity information for the multipath hub. The branch edge configures a tunnel to the multipath hub.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balus.

One would have been motivated to modify Balus in this manner in order to load share in a most efficient manner

Balus discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Balus where to spray the data flow of packets, the source access node is further configured to: track a number of bytes transmitted on each of the plurality of data paths; Malpani in the same field of endeavor teaches in fig. 4 and paras. 30-31.) ¶ [0030] [0030] FIG. 4 illustrates operations for static load balancing in accordance with certain embodiments. Control begins at block 400 with receipt by the load balancing component 122 of input parameters for static load balancing. The input parameters may include, for example, a list of the data paths in the team, a total number of bytes transferred by the team (also referred to as "TotalTeamBytes"), a load balancing share of each data path (also referred to as "LoadBalancingShare"), and a number of bytes transferred on each data path (also referred to as "DataPathBytes"). The TotalTeamBytes may be described as a total number of bytes sent across all data paths for one or more commands, while DataPathBytes may be described as a number of bytes sent across a particular data path so far for one or more commands. For static load balancing, the load balancing component 122 assumes that each data path in a team has an associated value, which will be referred to as a "load balancing share" for ease of reference, that represents the percentage of a total I/O (read or write) workload that a given data path in the team can take. The overall sum of the load balancing share values for the team is 100%.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balus.

One would have been motivated to modify Balus in this manner so that ‘least-loaded data path’ can be frequently updated
		
With regards to Claims 4, 11, and 18, Balus teaches where the plurality of data paths includes a plurality of active links, and wherein to spray the data flow of packets, the source access node is further configured to: spray each of the packets within the data flow in proportion to a bandwidth weight of each of the active links. ¶ [0073] FIG. 6 depicts an exemplary communication system illustrating use of G.8031 protection and LAG-like loadsharing for an Ethernet tunnel between edge devices of a Provider Backbone Bridging Network (PBBN).

With regards to Claims 5, 12, and 19, Balus discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Balus where the source access node includes a storage device configured to provide network accessible storage for use by an application executing on the destination network device. Mayya in the same field of endeavor teaches in ¶ [0045] FIG. 9 depicts an exemplary computing system 900 that can be configured to perform any one of the processes provided herein. In this context, computing system 900 may include, for example, a processor, memory, storage, and I/O devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 900 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 900 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof. 
 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balus. 
   
  One would have been motivated to modify Balus in this manner so that the destination network device provided network accessible storage can execute packet load flow applications. 
s 6 – 7, 13 -14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Balus United States Patent Application 20120176890 in view of Mayya United States Patent Application 20180234300 in  view of Malpani United States Patent Application. 2005/0259632 and in further view of Sugunadass United States Patent Application 20180026901.
With regards to Claims 6, 13, and 20, Balus discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Balus where a plurality of access nodes, each coupled to the switch fabric, wherein the plurality of access nodes includes the source access node and the destination access node, and wherein each of the plurality of access nodes is coupled to the switch fabric so that any pairwise combination of the access nodes is connected by at most a single layer three (L3) hop. Sugunadass in the same field of endeavor teaches in ¶[0043] In block 206, SDN controller 101 performs a multi-layer path computation, with the input being the new bandwidth needed and constraints such as delay, cost, or number of network elements, and outputs a new path between the network elements (network elements 103, 108 and 111 to 117 in FIG. 1). In one example, the new path is determined using a look-up table (LUT) which is based on at least one of bandwidth, delay, and a number of network elements used, and the LUT may be stored in adaptive bandwidth logic 102. Thus, the input to the LUT is constraints (e.g., cost/delay/number of routers), and the output is the new path, often on multiple layers. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balus. 
  One would have been motivated to modify Balus in this manner so that the access nodes coupled to the switch fabric can perform the spray of packet flow over a ‘least-loaded data path’ most effectively.
With regards to Claims 7, 14, Balus teaches where each of the plurality of access nodes is coupled to at least one of the plurality of network devices, and wherein the plurality of access nodes are coupled to the switch fabric to provide full mesh connectivity between any pairwise combination of the network devices; ¶ [0072] As described herein, the Ethernet protection and loadsharing capability may be supported between any suitable pair of Ethernet switches capable of communicating via an Ethernet-switched network. In order to provide a better understanding of various embodiments of the Ethernet protection and loadsharing capability, exemplary applications of various embodiments of the Ethernet protection and loadsharing capability to a specific type of Ethernet-switched network (namely, a PBBN) are depicted and described herein with respect to FIGS. 6-8.  

FINAL ACTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462